         Case 2:18-cr-00422-SMB Document 540 Filed 04/22/19 Page 1 of 4



1    Robert Corn-Revere (D.C. Bar No. 375415, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
2
     1919 Pennsylvania Avenue NW, Suite 800
3    Washington, DC 20006-3401
     Telephone: (202) 973-4225
4    Facsimile: (202) 973-4499
5    Email:      robertcornrevere@dwt.com

6    James C. Grant (Wash. Bar No. 14358, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
7    920 Fifth Ave, Suite 3300
8    Seattle, WA 98104-1610
     Telephone: (206) 757-8096
9    Facsimile: (206) 757-7096
     Email:       jamesgrant@dwt.com
10

11   Counsel for Michael Lacey and James Larkin

12                     IN THE UNITED STATES DISTRICT COURT
13                            FOR THE DISTRICT OF ARIZONA
14
     United States of America,                No. CR-18-422-PHX-SMB
15
                              Plaintiff,      MOTION FOR LEAVE TO JOINTLY
16                                            FILE MOTION TO DISMISS AND
        v.                                    EXCEED PAGE LIMITATION
17
     Michael Lacey, et al.,
18

19                            Defendants.

20

21

22

23

24

25

26

27

28
          Case 2:18-cr-00422-SMB Document 540 Filed 04/22/19 Page 2 of 4



1           Defendants Michael Lacey, James Larkin, John Brunst and Scott Spear, by and
2    through their undersigned attorneys, respectfully request leave to file a joint motion to
3    dismiss the Superseding Indictment in this matter (Doc. 230), and to exceed the page
4    limits otherwise applicable under LRCiv. 7.2(e). The motion raises serious
5    constitutional issues regarding the Indictment, which runs to 92 pages and 100 counts.
6    Defendants seek dismissal because the Indictment does not set forth facts sufficient to
7    support the charges alleged, as required by the Fifth and Sixth Amendments, and
8    disregards fundamental First Amendment principles applicable in this context, where
9    the government is prosecuting Defendants for their roles as publishers of an online
10   forum for third-party speech. The government’s approach of seeking to impose
11   vicarious liability in this regard has been rejected previously by several courts in cases
12   specifically concerning Backpage.com, and it is important for the Court to understand
13   this history. Defendants respectfully request that the Court allow sufficient page limits
14   to address these issues sufficiently.
15          Defendants further believe that it also serves judicial efficiency to address these
16   matters in a joint motion rather than in separate motions. Defendants therefore ask that
17   the Court permit Defendants to file a joint motion that is 45 pages in length (which is
18   fewer pages than would be permitted if each Defendant filed separately).
19          Pursuant to LRCrim 12.1 and LRCiv 7.2(e)(2), Defendants therefore ask that
20   the Court grant this request to file a joint motion as described, a copy of which is being
21   submitted with this motion.
22          DATED this 22nd day of April, 2019.
23                                       DAVIS WRIGHT TREMAINE LLP
                                         s/ James C. Grant
24
                                         s/ Robert L. Corn-Revere
25                                       Attorneys for Michael Lacey and James Larkin

26

27

28


                                               1
          Case 2:18-cr-00422-SMB Document 540 Filed 04/22/19 Page 3 of 4



1    Pursuant to the District’s Electronic Case Filing Administrative Policies and
     Procedures Manual (May 2018) § II(C)(3), James C. Grant hereby attests that
2
     all other signatories listed, and on whose behalf this filing is submitted, concur in the
3    filing’s content and have authorized its filing.

4                                        s/ Paul J. Cambria, Jr.
                                         LIPSITZ GREEN SCIME CAMBRIA LLP
5
                                         Attorneys for Michael Lacey
6
                                         s/ Thomas H. Bienert, Jr.
7                                        BIENERT KATZMAN, PLC
8                                        Attorneys for James Larkin

9                                        s/ Ariel A. Neuman
                                         BIRD MARELLA BOXER WOLPERT NESSIM
10
                                         DROOKS LINCENBERG AND RHOW
11                                       Attorneys for John Brunst

12                                       s/ Bruce Feder
13                                       FEDER LAW OFFICE PA
                                         Attorney for Scott Spear
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
         Case 2:18-cr-00422-SMB Document 540 Filed 04/22/19 Page 4 of 4



1                               CERTIFICATE OF SERVICE
2          I hereby certify that on April 22, 2019, a true and correct copy of the foregoing
3    document was electronically filed with the Clerk of the United States District Court of
4    the District of Arizona by using the CM/ECF system, and that service will be
5    accomplished by the CM/ECF system to all counsel of record.
6
                                       s/ James C. Grant
7                                      Attorney for Michael Lacey and James Larkin
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              3
